Citation Nr: 1133493	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  04-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder, to include sleep apnea, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for sleep apnea.  In February 2007 and in January 2011, the Board remanded the claim for additional development. 

The Board observes that the Veteran was scheduled for a hearing before a Veterans Law Judge in October 2010, but failed to report for such hearing.  The Veteran was provided with notice of the hearing in August 2010 and September 2010.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).

The Board further observes that the previous rating decisions in this case have framed the issue as a claim for entitlement to service connection for sleep apnea.  While the Veteran has also indicated that he desires service connection for sleep apnea, he has at the same time reported symptoms that broaden the claim, such as nightmares, insomnia, and narcolepsy.  Therefore, based on the record, the Board has liberally construed the Veteran's claim to include a general sleep disorder and has characterized the issue as shown on the first page of this decision.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009) (the Board must read filings liberally in the direct appeal phase of proceedings); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that an informal claim for benefits is made where the claimant refers to a disabled body part or system or describes symptoms of the disability, and a claim includes all disabilities that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).



The issue of entitlement to service connection for a sleep disorder, to include sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a sleep disorder was previously denied in a March 1996 rating decision.  The RO declined to reopen the claim in May 1996 and in March 2001.  The Veteran was notified of those decisions, but did not perfect a timely appeal. 

2.  The evidence received since the March 2001 final denial is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The March 1996, May 1996, and March 2001 rating decisions that respectively denied and then declined to reopen the Veteran's claim for service connection for a sleep disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for a sleep disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim for service connection for a sleep disorder in a March 1996 rating decision.  At the time of the March 1996 decision, the RO found that there was no evidence of a sleep disorder in service or for many years after service.  Therefore, the claim was denied.  The Veteran did not appeal.  Thereafter in relevant part, the RO declined to reopen the claim in May 1996 and in March 2001, stating that the Veteran had not submitted new and material evidence to show that he had suffered from a sleep disorder in service or that his current sleep apnea was related to service.  Again, the Veteran did not appeal the RO determinations.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the March 1996, May 1996, and March 2001 decisions became final because the Veteran did not file a timely appeal to any of the decisions. 

The Veteran filed an application to reopen his appeal in January 2003.  Although in the May 2003 rating decision on appeal, the RO declined to reopen the claim for service connection for a sleep disorder, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claim for service connection for a sleep disorder may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The evidence before VA at the time of the prior final decision in March 2001 consisted of the Veteran's service medical records, VA treatment records, the Veteran's statements, and lay statements.  At the time, as previously, the Veteran had contended that his sleep apnea had begun while he was in service, and that he had been evaluated for a sleep disorder while in service.  The RO found no evidence that he had been evaluated for a sleep disorder in service, nor was there a nexus to related his current diagnosis of sleep apnea to his service.  Thus, the claim was denied.

After a review of all the evidence, the Board finds that the evidence received since the last final decision in March 2001 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Newly received evidence includes the Veteran's contention that his sleep apnea, and, generally, his sleep disorder, was aggravated by his service-connected posttraumatic stress disorder (PTSD).  Additionally, VA treatment records reflect both a diagnosis of sleep apnea as well as trouble sleeping due to insomnia and nightmares.  The Veteran felt constantly tired due to his chronic sleep symptoms.  The Board finds the Veteran's contention that his sleep apnea has been caused or aggravated by his service-connected PTSD, along with the treatment records showing that his PTSD nightmares have worsened his ability to sleep and that he feels consistently fatigued, to be new evidence, as it was not considered in the previous final decisions.  The Board finds the new evidence to be material.  Specifically, in the interim period, the Veteran has been service-connected for PTSD, and it is unclear whether his current sleep symptoms and diagnosed sleep disorder were caused or aggravated by his PTSD.  The new evidence at least triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a sleep disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a sleep disorder, to include sleep apnea, is reopened.


ORDER

The claim for service connection for a sleep disorder, to include sleep apnea, is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition the claim for service connection for a sleep disorder, to include sleep apnea.

The Veteran contends that his sleep disorder has caused him to be so sleep-deprived that he has fallen asleep while driving, at work, and at anytime when he is required to sit or stand still.  He contends that in 1966, when he was stationed in Fort Riley, Kansas, he underwent psychological evaluation and treatment for a "sleep-related incident" and was prescribed 30 days of medical leave.  He additionally contends that his service-connected PTSD has caused or aggravated his current sleep disorder.

Service treatment records reflect that in November 1966, the Veteran was evaluated for asthma in Fort Riley, Kansas.  He reported having asthma since the age of 2.  Since entry into service, he had experienced dyspnea and wheezing during field exercises.  He was placed on physical profile for asthma.  In September 1967, the Veteran reported episodes of nocturnal wheezing, dyspnea, and a cough.  The impression was asthma attacks.  On May 1968 separation examination, the Veteran denied any trouble sleeping.  

Post-service treatment records reflect that in July 1985, the Veteran's physician issued a statement that the Veteran was being followed by the VA neurology clinic for a sleep disorder, and that it would be best for the Veteran to work during the daytime, rather than at night.  The VA records additionally reflect a diagnosis of sleep apnea in July 1990.  

In January 1996, the Veteran submitted lay statements from various friends that he had been observed to fall asleep at any moment during the day, and that such symptoms had begun shortly after returning home from Vietnam.  

VA treatment records reflect that in May 2000, the Veteran reported that he had nightmares about tornadoes after having been in three previous tornadoes in 1966, 1974, and 1989.  On a November 2000 VA psychiatric examination, the Veteran reported disturbed sleep related to his anxiety as well as related to his sleep apnea.  He only took sleep medication if necessary.  He would often awake exhausted.  He had violent nightmares related to his experiences in Vietnam and because of the tornadoes.  The nightmares had caused his sleep disturbance to intensify.  He was diagnosed with PTSD, based, in part, on his sleep impairment.  In April 2001, the Veteran's tendency to grind his teeth while sleeping was found to be related to his nightmares.  On January 2003 VA psychiatric examination, the Veteran reported that his sleep was disturbed most of every night.  He had trouble falling asleep and was often awoken by nightmares.  His insomnia was assessed as appearing rather chronic, at least over the previous few years.  He reported that he continued to use his CPAP machine for his sleep apnea.  In March 2004, the Veteran reported that he continued to suffer from sleep deprivation.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Because the Veteran was treated in service for nighttime dyspnea and asthma attacks, currently suffers from sleep apnea and symptoms of a sleep impairment, and has provided credible statements that he has suffered from a sleep disorder since service, it remains unclear to the Board whether his current sleep disorder was caused by or had its onset in service.  Additionally, VA treatment records reflect that since the Veteran has been diagnosed with PTSD, his sleep disturbance has worsened.  Therefore, it remains unclear whether his service-connected PTSD has caused or aggravated his current sleep disorder, to include sleep apnea.  In that regard, it is unclear whether his sleep disturbance is part of his PTSD diagnosis, or, rather, a separate disorder, such as sleep apnea or narcolepsy.  For these reasons, a VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that he identify and provide sufficient information, and if necessary, authorization to enable the RO/AMC to obtain any additional medical reports or supporting evidence pertinent to his claim on appeal that is not currently of record.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his current sleep disorder, to include sleep apnea.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following: 

a)  Diagnose any current sleep disorder, to include sleep apnea or narcolepsy.  

b)  Is it at least as likely as not (50 percent probability or greater) that any current sleep disorder is related to the Veteran's active service, including his treatment for nighttime dyspnea related to his asthma?  In addition to the service medical records, the examiner should consider the July 1985 VA statement that the Veteran should work during the day time, as well as the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms after service.  If the Veteran's current sleep disorder is attributable to factors unrelated to his military service, the examiner should specifically so state. 

c)  Is it at least as likely as not (50 percent probability or greater) that any current sleep disorder was caused or aggravated by his service-connected PTSD?  The examiner should clearly state the extent to which any diagnosed sleep disorder and related symptoms are part of the Veteran's PTSD diagnosis and the extent to which the sleep disorder and related symptoms are indicative of a separate disability that was caused or aggravated by his PTSD.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


